 

Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

Between:

 

KARL WERNER

 

(the “Executive”)

 

And:

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.,

a corporation incorporated under the laws of Washington

 

(the “Employer”)

 

WHEREAS:

 

A.   The Employer, its parent, and the other subsidiaries is in the business of
facilitating the exchange, buying, selling and auctioneering of industrial
equipment; and

 

B.   The Employer and the Executive wish to enter into an employment
relationship on the terms and conditions as described in this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

 

1.EMPLOYMENT

 

a.The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such employment.

 

b.The Executive will be employed in the position of Chief Operations Support and
Development Officer, and Acting Managing Director Middle East, and shall perform
and assume such duties and responsibilities as may be assigned by the Employer
from time to time.

 

c.The Executive’s employment with the Employer in this new role will commence on
January 1, 2015 (the “Commencement Date”), and the Executive’s employment
hereunder will continue for an indefinite period of time until terminated in
accordance with the terms of this Agreement or applicable law (the “Term”).

 

d.During the Term, the Executive will at all times:

 

i.well and faithfully serve the Employer, and act honestly and in good faith in
the best interests of the Employer;

 

ii.devote all of the Executive’s business time, attention and abilities, and
provide his best efforts, expertise, skills and talents, to the business of the
Employer, except as provided in Section 2(b);

 

Page 1 of 13

 

 

iii.adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

 

iv.act lawfully and professionally, and exercise the degree of care, diligence
and skill that an executive employee would exercise in comparable circumstances;
and

 

v.to the best of the Executive’s abilities perform the duties and exercise the
responsibilities required of the Executive under this Agreement.

 

2.PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

 

a.The Executive represents and warrants to the Employer that the Executive has
no existing common law, contractual or statutory obligations to his former
employer or to any other person that will conflict with the Executive’s duties
and responsibilities under this Agreement.

 

b.During the term of this Agreement, the Executive will not be engaged directly
or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.

 

3.POLICIES

 

a.The Executive agrees to comply with all generally applicable written policies
applying to the Employer’s staff that may reasonably be issued by the Employer
from time to time. The Executive agrees that the introduction, amendment and
administration of such generally applicable written policies are within the sole
discretion of the Employer. If the Employer introduces, amends or deletes such
generally applicable written policies, such introduction, deletion or amendment
will not constitute a constructive dismissal or breach of this Agreement. If
there is a direct conflict between this Agreement and any such policy, this
Agreement will prevail to the extent of the inconsistency.

 

4.COMPENSATION

 

a.Upon the Commencement Date, and continuing during the Term, the Executive will
earn the following annual compensation, less applicable statutory and regular
payroll deductions and withholdings:

 

Compensation   $US Element           Annual Base Salary   $350,000 (the “Base
Salary”)       Annual Short-Term Incentive   60% of Base Salary at Target (the
“STI Bonus”)
(0% - 200% of target based on actual performance)       Annual Long-Term
Incentive Grant   100% of Base Salary at Target (the “LTI Grant”)

 

Page 2 of 13

 

 

The Employer shall review the Executive’s compensation package for increase no
less frequently than annually.

 

b.The structure of the STI Bonus and LTI Grant will be consistent with those
granted to the RBA Pubco’s other executives, and is subject to amendments from
time to time by the Employer. Currently, LTI grants for executives are provided
as follows:

 

i.50% in stock options, with a ten-year term, with all such options vesting in
equal one-third parts after the first, second and third anniversaries of the
grant date; and

 

ii.50% in performance share units, vesting on the third anniversary of the grant
date based on meeting pre-established performance criteria, with the number of
share units that ultimately vest ranging from 0% to 200% of target based on
actual performance.

 

c.The specific terms and conditions for LTI Grants (including but not limited to
the provisions upon termination of employment) will be based on the relevant
plan documents and may be subject to amendments from time to time by RBA Pubco.
As an exception, notwithstanding provisions to the contrary in the plan
documents, any accelerated vesting upon a Change of Control will require both a
Change of Control and the termination of employment without Cause or for Good
Reason (i.e. acceleration will require a double-trigger).

 

d.Notwithstanding any other provisions in this Agreement to the contrary, the
Executive will be subject to any clawback/recoupment policy of the Employer in
effect from time-to-time, allowing the recovery of incentive compensation
previously paid or payable to the Executive in cases of misconduct or material
financial restatement, whether pursuant to the requirements of Dodd-Frank Wall
Street Reform and the Consumer Protection Act, the listing requirements of any
national securities exchange on which common stock of RBA Pubco is listed, or
otherwise.

 

e.In the event of a restatement of the financial results of Ritchie Bros.
Auctioneers Incorporated (“RBA Pubco”) (other than due to a change in applicable
accounting rules or interpretations), the Board of Directors of RBA Pubco (the
“Board”) shall determine whether any performance-based compensation (pursuant to
both short-term and long-term incentive compensation plans) paid or awarded to
the Executive during the three years preceding such restatement (the “Awarded
Compensation”), would have been a lower amount had it been calculated based on
such restated financial statement (such lower amount being referred to herein as
the “Adjusted Compensation”). If the Board determines that the Awarded
Compensation exceeds the Adjusted Compensation, then the Board may demand from
the Executive the recovery of any excess of the Awarded Compensation over the
Adjusted Compensation, and the Executive shall immediately forfeit and/or repay,
as applicable, any such amount.

 

5.BENEFITS

 

a.The Executive will be eligible to participate in the Employer’s US group
benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Employer and applicable benefits providers.

 

b.The liability of the Employer with respect to the Executive’s employment
benefits is limited to the premiums or portions of the premiums the Employer
regularly pays on behalf of the Executive in connection with said employee
benefits. The Executive agrees that the Employer is not, and will not be deemed
to be, the insurer and, for greater certainty, the Employer will not be liable
for any decision of a third-party benefits provider or insurer, including any
decision to deny coverage or any other decision that affects the Executive’s
benefits or insurance.

 

Page 3 of 13

 

 

c.The Executive will be provided with a car in accordance with the Employer’s
standard practice and purchase limits.

 

6.EXPENSES

 

a.The Employer will reimburse the Executive, in accordance with the Employer’s
policies, for all authorized travel and other out-of-pocket expenses actually
and properly incurred by the Executive in the course of carrying out the
Executive’s duties and responsibilities under this Agreement.

 

7.HOURS OF WORK AND OVERTIME

 

a.Given the management nature of the Executive’s position, the Executive is
required to work additional hours from time to time, and is not eligible for
overtime pay. The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.

 

8.VACATION

 

a.The Executive will earn up to four (4) weeks (or twenty (20) business days) of
paid vacation per annum, pro-rated for any partial year of employment.

 

b.The Executive will take his vacation subject to business needs, and in
accordance with the Employer’s vacation policy in effect from time to time.

 

c.Annual vacation must be taken and may not be accrued, deferred or banked
without the Employer’s written approval.

 

9.TERMINATION OF EMPLOYMENT

 

a.Termination for cause: The Employer may terminate the Executive’s employment
at any time for Cause, after providing Executive with at least 30 days’ notice
of such proposed termination and 15 days to remedy the alleged defect. In this
Agreement, “Cause” means the wilful and continued failure by the Executive to
substantially perform, or otherwise properly carry out, the Executive’s duties
on behalf of RBA Pubco or an affiliate, or to follow, in any material respect,
the lawful policies, procedures, instructions or directions of the Employer or
any applicable affiliate (other than any such failure resulting from the
Executive’s disability or incapacity due to physical or mental illness), or the
Executive wilfully or intentionally engaging in illegal or fraudulent conduct,
financial impropriety, intentional dishonesty, breach of duty of loyalty or any
similar intentional act which is materially injurious RBA Pubco or an affiliate,
or which may have the effect of materially injuring the reputation, business or
business relationships of the Employer or an affiliate, or any other act or
omission constituting cause for termination of employment without notice or pay
in lieu of notice at common law. For the purposes of this definition, no act, or
failure to act, on the part of a Executive shall be considered “wilful” unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omissions were in, or not
opposed to, the best interests of the Employer and its affiliates.

 

Page 4 of 13

 

 

In the event of termination for Cause, all unvested stock options granted to the
Executive pursuant to the terms of the RBA Pubco’s Stock Option Plan (the
“Option Plan”) will immediately be void on the date the Employer notifies the
Executive of such termination. The Executive will have 30 days from the date of
termination to exercise any options which have vested prior to the date of
termination, subject to the terms and conditions of the Option Plan and the
applicable individual option agreements.

 

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) and restricted share units (“RSUs”)
granted pursuant to the RBA Pubco’s Performance Share Unit Plan (the “PSU Plan”)
and Restricted Share Unit Plan (the “RSU Plan”), respectively, and pursuant to
any and all PSU and RSU grant agreements, respectively, will be governed
pursuant to the PSU Plan and RSU Plan, respectively.

 

b.Termination for Good Reason: The Executive may terminate his employment with
the Employer for Good Reason by delivery of written notice to the Employer
within the sixty (60) day period commencing upon the occurrence of Good Reason
including the basis for such Good Reason (with such termination effective thirty
(30) days after such written notice is delivered to the Employer and only in the
event that the Employer fails or is unable to cure such Good Reason within such
thirty (30) day period). In the event of a termination of the Executive’s
employment for Good Reason, the Executive will receive pay and benefits as if
terminated by the Employer without Cause under Section 9 c., below, and the
termination shall be regarded as a termination without Cause for purposes of the
Option Plan, the PSU Plan, and the RSU Plan. In this Agreement, “Good Reason”
means a material adverse change by RBA Pubco or an affiliate, without the
Executive’s consent, to the Executive’s position, authority, duties,
responsibilities, Executive’s place of residence, Base Salary or the potential
short-term or long-term incentive bonus the Executive is eligible to earn, but
does not include (1) a change in the Executive’s duties and/or responsibilities
arising from a change in the scope or nature of RBA Pubco’s business operations,
provided such change does not adversely affect the Executive’s position or
authority or (2) a change across the board affecting similar executives in a
similar fashion.

 

c.Termination without Cause: The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

 

i.eighteen (18) months’ Base Salary;

 

ii.eighteen (18) months’ at-target STI Bonus;

 

iii.eighteen (18) months’ at-target LTI Grant amount (cash value);

 

iv.continuation of all applicable PSU and RSU rights held by the Executive in
accordance with the applicable PSU and RSU grant agreements, and the terms and
conditions of the respective PSU Plan and RSU Plan;

 

v.immediate accelerated vesting of all unvested stock options, subject to the
terms and conditions of the Option Plan and the applicable individual option
agreements; with the Employer hereby agreeing, subject to approval of the
Compensation Committee of the Board of Directors of the Employer, to provide for
a period of one year from the date of termination for the exercise of such stock
options; and

 

Page 5 of 13

 

 

vi.continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment, or paying for such period of time the Employer’s share of the costs
of such benefits.

 

d.Resignation: The Executive may terminate his employment with the Employer at
any time by providing the Employer with three (3) months’ notice in writing to
that effect. If the Executive provides the Employer with written notice under
this Section, the Employer may waive such notice, in whole or in part, in which
case the Employer will pay the Executive the Base Salary only for the amount of
time remaining in that notice period and the Executive’s employment will
terminate on the earlier date specified by the Employer without any further
compensation.

 

In the event of termination by the Executive as provided in this section, all
unvested stock options held by the Executive will immediately be void on the
termination date of the Executive’s employment, with the Executive having 90
days from said date to exercise any vested stock options held by the Executive.
The rights of the Executive with respect to any PSUs or RSUs will be as set
forth in the PSU Plan and RSU Plan with respect to termination by the Executive.

 

e.Retirement: In the event of the Executive’s retirement, as defined by the
Employer’s policies, all unvested stock options will continue to vest according
to their initial grant schedules and will remain exercisable up to the earlier
of the original grant expiry date and the third anniversary of the date of
retirement; provided, however, that for purposes of any award subject to Section
409A (as defined below), any termination (other than a termination for cause)
after Executive’s attainment of retirement age shall be governed by the
retirement provisions of such award.

 

RSUs and PSUs will continue to vest and be paid in accordance with the original
grant schedule applicable thereto.

 

f.Deductions and withholdings: All payments under this Section are subject to
applicable statutory and regular payroll deductions and withholdings as
applicable.

 

g.Terms of Payment upon Termination: Upon termination of the Executive’s
employment, for any reason:

 

i.Subject to Section 9 d. and except as limited by Section 9 g. (ii), the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, earned and unpaid STI for a preceding year (if any remains
unpaid), and a prorated STI Bonus for the year of termination, up to and
including the Executive’s last day of active employment with the Employer (the
“Termination Date”), with such payment to be made within five (5) business days
of the Termination Date.

 

ii.In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus for the year of termination will
be payable to the Executive; and

 

Page 6 of 13

 

 

iii.On the Termination Date, or as otherwise directed by the Board, the
Executive will immediately deliver to the Employer all files, computer disks,
Confidential Information, information and documents pertaining to the Employer’s
Business, and all other property of the Employer that is in the Executive’s
possession or control, without making or retaining any copy, duplication or
reproduction of such files, computer disks, Confidential Information,
information or documents without the Employer’s express written consent.

 

h.Other than as expressly provided herein, the Executive will not be entitled to
receive any further pay or compensation, severance pay, notice, payment in lieu
of notice, incentives, bonuses, benefits, rights and damages of any kind. The
Executive acknowledges and agrees that, in the event of a payment under Section
9b. or Section 9c. of this Agreement, the Executive will not be entitled to any
other payment in connection with the termination of the Executive’s employment.

 

i.Notwithstanding the foregoing, in the event of a termination without Cause or
termination for Good Reason, the Employer will not be required to pay any Base
Salary or STI Bonus to the Executive beyond that earned by the Executive up to
and including the Termination Date, unless the Executive signs within sixty (60)
days of the Termination Date and does not revoke a full and general release (the
“Release”) of any and all claims that the Executive has against the Employer or
its affiliates and such entities’ past and then current officers, directors,
owners, managers, members, agents and employees relating to all matters, in form
and substance satisfactory to the Employer acting in good faith, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

 

j.Notwithstanding any changes in the terms and conditions of the Executive’s
employment which may occur in the future, including any changes in position,
duties or compensation, the termination provisions in this Agreement will
continue to be in effect for the duration of the Executive employment with the
Employer unless otherwise amended in writing and signed by the Employer.

 

k.Agreement authorizing payroll deductions: If, on the date the employment
relationship ends, regardless of the reason, the Executive owes the Employer any
money (whether pursuant to an advance, overpayment, debt, error in payment, or
any other reason), the Executive hereby authorizes the Employer to deduct any
such debt amount from the Executive’s salary, severance or any other payment due
to the Executive (to the extent permissible by applicable law including without
limitation Section 409A (as defined below)). Any remaining debt will be
immediately payable to the Employer and the Executive agrees to satisfy such
debt within 14 days of the Termination Date or any demand for repayment.

 

10.SHARE OWNERSHIP REQUIREMENTS

 

a.The Executive will be subject to the RBA Pubco’s share ownership guideline
policy, as amended from time to time.

 

Page 7 of 13

 

 

11.CONFIDENTIAL INFORMATION

 

a.In this Agreement “Confidential Information” means information proprietary to
RBA Pubco or the Employer that is not publically known or available, including
but not limited to personnel information, customer information, supplier
information, contractor information, pricing information, financial information,
marketing information, business opportunities, technology, research and
development, manufacturing and information relating to intellectual property,
owned, licensed, or used by RBA Pubco or the Employer or in which the Employer
otherwise has an interest, and includes Confidential Information created by the
Executive in the course of his employment, jointly or alone. The Executive
acknowledges that the Confidential Information is the exclusive property of the
Employer.

 

b.The Executive agrees at all times during the Term and after the Term, to hold
the Confidential Information in strictest confidence and not to disclose it to
any person or entity without written authorization from the Employer and the
Executive agrees not to copy or remove it from the Employer’s premises except in
pursuit of the Employer’s business, or to use or attempt to use it for any
purpose other than the performance of the Executive’s duties on behalf of the
Employer.

 

c.The Executive agrees, at all times during and after the Term, not use or take
advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
RBA Pubco or the Employer.

 

d.Upon the request of the Employer, and in any event upon the termination of the
Executive’s employment with the Employer, the Executive will immediately return
to the Employer all materials, including all copies in whatever form containing
the Confidential Information which are within the Executive’s possession or
control.

 

12.INVENTIONS

 

a.In this Agreement, “Invention” means any invention, improvement, method,
process, advertisement, concept, system, apparatus, design or computer program
or software, system or database.

 

b.The Executive acknowledges and agrees that every Invention which the Executive
may, at any time during the terms of his employment with the Employer or its
affiliates, make, devise or conceive, individually or jointly with others,
whether during the Employer’s business hours or otherwise, and which relates in
any manner to the Employer’s business will belong to, and be the exclusive
property of the Employer, and the Executive will make full and prompt disclosure
to the Employer of every such Invention. The Executive hereby irrevocably waives
all moral rights that the Executive may have in every such Invention.

 

c.The Executive undertakes to, and hereby does, assign to the Employer, or its
nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within his power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

 

d.The Executive acknowledges that all original works of authorship which are
made by the Executive (solely or jointly with others) within the scope of the
Executive’s employment and which are protectable by copyright are “works made
for hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

Page 8 of 13

 

 

13.NON-SOLICITATION

 

a.The Executive acknowledges that in the course of the Executive’s employment
with the Employer the Executive will develop close relationships with the
Employer’s clients, customers and employees, and that the Employer’s goodwill
depends on the development and maintenance of such relationships. The Executive
acknowledges that the preservation of the Employer’s goodwill and the protection
of its relationships with its customers and employees are proprietary rights
that the Employer is entitled to protect.

 

b.The Executive will not during the Applicable Period, whether individually or
in partnership or jointly or in conjunction with any person or persons, as
principal, agent, shareholder, director, officer, employee or in any other
manner whatsoever:

 

isolicit any client or customer of the Employer or an affiliate with whom the
Executive dealt during the twelve (12) months immediately prior to the
termination of the Executive’s employment with the Employer (however caused) for
the purposes of (a) causing or trying to cause such client or customer to cease
doing business with the Employer or to reduce such business with the Employer or
an affiliate by diverting it elsewhere or (b) providing products or services
that are the same as or competitive with the business of the Employer or an
affiliate in the area of facilitating the exchange of industrial equipment; or

 

ii.seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer or an
affiliate, to leave his or her employment with the Employer or affiliate,

 

The “Applicable Period” means twelve (12) months following termination,
regardless of the reason for such termination or the party effecting it.

 

14.NON-COMPETITION

 

The Executive agrees that, without the prior written consent of the Employer,
the Executive will not, directly or indirectly, in a capacity similar to that of
the Executive with the Employer, carry on, be engaged in, be concerned with or
interested in, perform services for, or be employed in a business which is the
same as or competitive with the business of the Employer in the area of
facilitating the exchange of industrial equipment, or in the area of the buying,
selling or auctioning of industrial equipment, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, officer or shareholder. The foregoing restriction will be in effect
for a period of eighteen (18) months following the termination of the
Executive’s employment, regardless of the reason for such termination or the
party effecting it, within the geographical area of Canada and the United
States.

 

15.REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

 

a.The Executive acknowledges that the restrictions contained in Sections 9 g.
iii., 11, 12, 13 and 14 of this Agreement are, in view of the nature of the
Employer’s business, reasonable and necessary in order to protect the legitimate
interests of the Employer and that any violation of those Sections would result
in irreparable injuries and harm to the Employer, and that damages alone would
be an inadequate remedy.

 

Page 9 of 13

 

 

b.The Executive hereby agrees that the Employer will be entitled to the remedies
of injunction, specific performance and other equitable relief to prevent a
breach or recurrence of a breach of this Agreement and that the Employer will be
entitled to its reasonable legal costs and expenses, including but not limited
to its attorneys’ fees, incurred in properly enforcing a provision of this
Agreement.

 

c.Nothing contained herein will be construed as a waiver of any of the rights
that the Employer may have for damages or otherwise.

 

d.The Executive and the Employer expressly agree that the provisions of Sections
9 g. iii., 11, 12, 13, 14, and 21 of this Agreement will survive the termination
of the Executive’s employment for any reason.

 

16.GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Washington.

 

17.SEVERABILITY

 

a.All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

 

18.ENTIRE AGREEMENT

 

a.This Agreement, including the Appendices, and any other documents referenced
herein, contains the complete agreement concerning the Executive’s employment by
the Employer and will, as of the date it is executed, supersede any and all
other employment agreements between the parties, other than the Change of
Control Agreement between the Employer and the Executive.

 

b.The parties agree that there are no other contracts or agreements between
them, and that neither of them has made any representations, including but not
limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

 

c.No waiver, amendment or modification of this Agreement or any covenant,
condition or restriction herein contained will be valid unless executed in
writing by the party to be charged therewith, with the exception of those
modifications expressly permitted within this Agreement. Should the parties
agree to waive, amend or modify any provision of this Agreement, such waiver,
amendment or modification will not affect the enforceability of any other
provision of this Agreement. Notwithstanding the foregoing, the Employer may
unilaterally amend the provisions of Section 11 c. relating to provision of
certain health benefits following termination of employment to the extent the
Employer deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Employer or any of its Affiliates, including, without
limitation, under Section 4980D of the U.S. Internal Revenue Code.

 

Page 10 of 13

 

 

19.CONSIDERATION

 

a.The parties acknowledge and agree that this Agreement has been executed by
each of them in consideration of the mutual premises and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged. The parties hereby waive any and all
defenses relating to an alleged failure or lack of consideration in connection
with this Agreement.

 

20.INTERPRETATION

 

Headings are included in this Agreement for convenience of reference only and do
not form part of this Agreement.

 

21.DISPUTE RESOLUTION

 

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

 

a.Amicable Negotiation – The parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them via amicable
negotiations;

 

b.Arbitration – If the parties have been unable to resolve a dispute for more
than 90 days, or such other period agreed to in writing by the parties, either
party may refer the dispute for final and binding arbitration by providing
written notice to the other party. If the parties cannot agree on an arbitrator
within thirty (30) days of receipt of the notice to arbitrate, then either party
may make application to the American Arbitration Association (the “AAA”) to
appoint one. The arbitration will be held in Seattle, Washington, in accordance
with the AAA’s rules, and each party will bear its own costs, including one-half
share of the arbitrator’s fees.

 

22.ENUREMENT

 

a.The provisions of this Agreement will enure to the benefit of and be binding
upon the parties, their heirs, executors, personal legal representatives and
permitted assigns, and related companies.

 

b.This Agreement may be assigned by the Employer in its discretion, in which
case the assignee shall become the Employer for purposes of this Agreement. This
Agreement will not be assigned by the Executive.

 

Page 11 of 13

 

 

23.EFFECT OF SECTION 409A

 

a.Payments and benefits provided under or referenced in this Agreement are
intended to be designed in such a manner that they are either exempt from the
application of, or comply with, the requirements of, Section 409A of the U.S.
Internal Revenue Code and the regulations issued thereunder (collectively, as in
effect from time to time, “Section 409A”) and shall be construed, administered
and interpreted in accordance with such intention. If, as of the date of the
Executive’s termination, the Executive is a “specified employee” within the
meaning of Section 409A, then to the extent necessary to comply with Section
409A and to avoid the imposition of taxes and/or penalties under Section 409A,
payment to the Executive of any amount or benefit under this Agreement or any
other Employer plan, program or agreement that constitutes “nonqualified
deferred compensation” under Section 409A and which under the terms of this
Agreement or any other Employer plan, program or arrangement would otherwise be
payable as a result of and within six (6) months following such termination
shall be delayed, as provided under current regulatory requirements under
Section 409A, until the earlier of (i) five (5) days after the Employer receives
notification of the Executive’s death or (ii) the first business day of the
seventh month following the date of the Executive’s termination.

 

b.Any payment or benefit under this Agreement or any other Employer plan,
program or agreement that is payable upon a termination of the Executive’s
employment shall only be paid or provided to the Executive upon a “separation
from service” within the meaning of Section 409A. If the Executive or the
Employer determine that any payment, benefit, distribution, deferral election,
or any other action or arrangement contemplated by the provisions of this
Agreement or any other Employer plan, program or agreement would, if undertaken
or implemented, cause the Executive to become subject to taxes and/or penalties
under Section 409A, then such payment, benefit, distribution, deferral election
or other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of this Agreement or other Employer plan,
program or agreement will be deemed modified in order to provide the Executive
with the intended economic benefit and comply with the requirements of Section
409A.

 

c.Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate and distinct payments.

 

Page 12 of 13

 

 

d.With regard to any provision in this Agreement that provides for reimbursement
of expenses or in-kind benefits, except for any expense, reimbursement or
in-kind benefit provided pursuant to this Agreement that does not constitute a
“deferral of compensation,” within the meaning of Section 409A, (i) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, (ii) such payments
shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

Dated this 1st day of January, 2015.                   Signed, Sealed and
Delivered by   )     KARL WERNER in the   )     presence of:   )         )    
MEGUMI MIZUNO   )   /s/ Karl Werner Name   )   KARL WERNER     )     9500
GLENLYON PARKWAY   )     Address   )         )     BURNABY, BC V5J 0C6   )      
  )         )     DIRECTOR, FIELD OUTREACH & KEY INITIATIVES   )     Occupation
  )    

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.

 



Per: /s/ Todd Wohler     Authorized Signatory  

 

Page 13 of 13

